Citation Nr: 0404775	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-08 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a post-operative right shoulder condition.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

(The issue of whether a substantive appeal to a May 1999 
Special Apportionment Decision, which denied entitlement of 
an apportionment of the veteran's VA disability compensation 
benefits, was timely filed, will be the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the RO, 
which denied the veteran's claims seeking entitlement to a 
disability rating in excess of 30 percent for the service-
connected right shoulder disorder, and entitlement to a TDIU 
rating.  The veteran perfected a timely appeal of these 
determinations.


REMAND

The essence of the contentions advanced in the present appeal 
is that the veteran's service-connected post operative right 
shoulder condition is more disabling than the currently 
assigned rating.  Also, the veteran contends that his 
service-connected disabilities are so disabling that he 
unable to obtain or retain a substantially gainful 
occupation.  

A review of the record discloses that during the March 2003 
hearing before the undersigned Veterans Law Judge, the 
veteran raised the issues of entitlement to secondary service 
connection for a chronic pain disorder, and entitlement to a 
disability rating in excess of 10 percent for degenerative 
joint disease of the cervical spine.  Notably, however, the 
RO has not developed and formally adjudicated these precise 
issues.  Therefore, the outcome of the unadjudicated claims 
for secondary service connection for a chronic pain disorder 
and for an increased rating on the cervical disability could 
materially affect the currently certified appeal on the issue 
of entitlement to a TDIU rating.  See 38 C.F.R. § 4.16 
(2003).

The United States Court of Appeals for Veterans Claims has 
held that, two issues are "inextricably intertwined" where 
they are so closely tied together that a final decision 
cannot be rendered unless both issues have been considered.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, the Board is of the opinion that, in light of 
the ruling in Harris, the issues of entitlement to secondary 
service connection for a chronic pain disorder, and 
entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the cervical spine should 
be resolved prior to final appellate consideration of the 
issue of entitlement to a TDIU rating.  See also Hoyer v. 
Derwinski, 1 Vet. App.  208, 209-10 (1991).  

Additionally, after having carefully reviewed the record, the 
Board finds that the requirements of the Veterans Claims 
Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at 5102, 5103, 
5106 and 5107 (West 2002) have not been fully satisfied with 
respect to the issues on appeal.  Specifically, the VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).  Also, VA is 
required to request or tell the claimant to provide any 
information in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2003).

The Board acknowledges that while VA letters dated in 
November 1998, and in March 1999, addressed the information 
and evidence needed to support a TDIU claim, they do not 
satisfy all of the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Moreover, with respect to the issue of 
entitlement to a disability rating in excess of 30 percent 
for a post operative right shoulder condition, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA.  Therefore, action by the RO is 
needed to satisfy those requirements.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d. 1339 
(Fed. Cir. 2003).

The VCAA also provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(b)(1), (2) 
(West 2002).  In this regard, during a March 2003 Board 
hearing, the veteran maintained that his right shoulder 
disability is manifested by symptomatology that is consistent 
with having fibrous union of the humerus, and that a 50 
percent rating is warranted.  However, the Board observes 
that the veteran was lasted examined by VA in April 2000, and 
that a review of that report indicates that the examination 
is inadequate given the veteran's recent assertions.  
Therefore, the veteran should be scheduled for a VA 
examination, to include any necessary diagnostic studies, for 
the purpose of determining the current severity of his 
service-connected right shoulder disorder.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of its 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other develop and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  With respect to the issues of 
entitlement to secondary service 
connection for a chronic pain disorder, a 
disability rating in excess of 10 percent 
for degenerative disc disease of the 
cervical spine, a disability rating in 
excess of 30 percent for post operative 
right shoulder condition, and a TDIU 
rating, the RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims for 
secondary service connection for a chronic 
pain disorder, increased ratings for 
degenerative disc disease of the cervical 
spine and for post operative right 
shoulder condition, and a TDIU rating.

In the letter, with respect to the TDIU 
claim, the RO should inform the veteran 
of the information and/ or evidence 
necessary to support a claim for TDIU on 
an extraschedular basis under 38 C.F.R. 
§ 4.16(b), which may include information 
and evidence relevant to all of his 
service-connected disabilities, 
employment history, and educational and 
vocational attainment.  With respect to 
employment records, particularly those 
relating to lost time, sick leave, and/or 
termination, the RO should also request 
that the veteran furnish the names and 
addresses of all private and government 
(i.e., Federal, State, and local) 
employers for whom he has worked, and 
that he provide the approximates dates of 
any time lost, sick leave used, and/or 
termination, as relevant to each 
identified employer.  Due the 
confidential nature of employment 
records, particularly those relating to 
lost time, sick leave and/or termination, 
the RO should ask the veteran and his 
representative to provide this portion of 
the information and evidence.

2.  Then, the RO should schedule the 
veteran for a VA orthopedic examination 
by a physician of appropriate expertise 
to determine the current severity of his 
post-operative right shoulder condition.  
The claims file should be sent to the 
examiner.  All indicated tests and 
studies, including range of motion 
studies in degrees, should be 
accomplished, and all findings reported 
in detail.  The examiner is asked to 
comment on functional limitation, if any, 
caused by the service-connected right 
shoulder disorder, due to any weakened 
movement, excess fatigability on use, and 
incoordination; and the examiner should 
also comment on the severity of these 
manifestations.  If possible, the degree 
of additional range of motion loss due to 
any weakened movement, pain, excess 
fatigability, or incoordination, should 
be expressed by the examiner.  The 
physician is asked to specify whether the 
veteran has impairment of the humerus 
which involves, fibrous union, nonunion 
of (false flail joint), or loss of head 
of the (flail shoulder).  The physician 
should also provide an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
the veteran's service-connected post 
operative right condition prevents him 
from engaging in a substantial gainful 
occupation.

3.  The RO should schedule the veteran 
for a VA examination by a physician of 
appropriate expertise to determine the 
impact of the veteran's service-connected 
disabilities (i.e., right shoulder 
condition, right ulnar neuropathy, 
degenerative disc disease of cervical 
spine, and a right shoulder scar) on his 
ability to work.  The claims file should 
be sent to the examiner.  All indicated 
tests and studies should be accomplished, 
and all findings reported in detail.  The 
physician should comment on the veteran's 
impairment due solely to the 
manifestations, symtomatology, and 
pathology associated with the veteran's 
service-connected disabilities.  The 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not (at least a 50 percent probability) 
that the veteran's service-connected 
disabilities prevent him from engaging in 
a substantially gainful occupation, 
considering the impairment due solely to 
the service-connected disabilities.

4.  The RO should develop and adjudicate 
the issues of entitlement to secondary 
service connection for a chronic pain 
disorder, and entitlement to a disability 
rating in excess of 10 percent for 
degenerative disc disease of the cervical 
spine; and the RO should undertake all 
development action deemed warranted for 
proper adjudication of these claims.

5.  After completing the above-requested 
action and additional notification and/or 
development action deemed warranted, the 
RO should re-adjudicate the issue of 
entitlement to a disability rating in 
excess of 30 percent for a post operative 
right shoulder condition, and entitlement 
to a TDIU rating, in light of all 
pertinent evidence and legal authority.  
If the determinations remain adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




